— In a negligence action to recover damages for personal injuries, etc., defendant appeals from a judgment of the Supreme Court, Dutchess County, entered January 2, 1979, which is in favor of plaintiffs and against him, upon a jury verdict. The plaintiffs have abandoned their cross appeal from the said judgment. Judgment affirmed, with costs to plaintiffs. In our opinion, the finding of liability against the defendant and the damages awarded to plaintiffs are supported by the evidence adduced at trial. Hollen, P. J., Damiani, Lazer and Hargett, JJ., concur.